Citation Nr: 0112998	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-19 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for cancer of the 
throat and larynx, postoperative status, secondary to 
nicotine dependence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

The appeal was docketed at the Board in 1999.  A hearing was 
held before the undersigned Member of the Board at the RO in 
March 2000.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required, in addition to the reasons set forth below, for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).   

The veteran asserts that he "had never smoked" prior to 
entering service, but that he "began smoking for the first 
time" shortly after completing basic training.  He indicates 
that he was soon smoking "two packs [of cigarettes] a day", 
and that he continued to smoke as many as three packs per day 
until the late 1980's.  Over that duration, he states that he 
was routinely unsuccessful in attempting to discontinue 
smoking, never being able to completely stop smoking for a 
period of greater than three days.  He contends, in 
substance, that he acquired nicotine dependence in service 
and that such dependence, in turn, occasioned cancer 
involving his throat, for which he underwent surgery in the 
late 1980's.

Initially, the Board observes that the Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998), codified at 38 U.S.C. 
§ 1103, prohibits the granting of service connection for 
diseases based upon the use of tobacco products in claims 
filed after June 9, 1998.  However, because the veteran's 
claim for service connection for nicotine dependence (and 
residuals of tobacco use) was received in May 1998 (before 
June 9, 1998), his claim is not precluded by the new statute.

The record reflects that, in late 1989, the veteran presented 
for treatment under non-VA auspices incident to being 
bothered by hoarseness.  He was noted to have then had a "34 
year[]" history of smoking one pack of cigarettes per day.  
He was found, in late 1989, to have cancer involving the left 
vocal cord and subglottic area.  A total laryngectomy was 
performed under non-VA auspices in late November 1989.  When 
the veteran was seen for apparently follow-up purposes in 
November 1990, there was "no evidence of any recurrent 
disease."  

In considering the veteran's claim for service connection for 
nicotine dependence, the pertinent inquiries are whether he 
in fact has nicotine dependence and, if so, whether he 
acquired a dependence on nicotine during service.  The Board 
is of the opinion that appropriate examinations by VA, as 
specified in greater detail below, would be helpful before 
any further appellate action ensues.  Further development to 
facilitate the accomplishment of the same is, therefore, 
specified below.

Accordingly, this case is REMANDED for the following:

1.  The RO should appropriately contact 
the veteran and request that he provide 
the name(es), address(es) and approximate 
date(es) of treatment relative to any 
health care provider (whether VA or non-
VA) from whom/which he has received 
treatment which relates to the present 
appeal, and with respect to which the 
related clinical report(s) have not been 
previously submitted.  After securing the 
necessary release(es), the RO should 
obtain these records.

2.  The RO should schedule the veteran for 
a VA psychiatric examination in order to 
determine the presence of nicotine 
dependence and, if present, whether it is 
of service onset or otherwise related 
thereto.  After reviewing the record and 
based on his/her examination of the 
veteran, the physician should offer an 
opinion as to whether the veteran has 
nicotine dependence and, if so, whether it 
is at least as likely as not that the 
veteran acquired nicotine dependence 
during service.  It is imperative that the 
claims folder be provided to the examiner 
for use in the study of the veteran's 
case.  The rationale for all opinions 
expressed should be fully explained.  

3.  If (but only if) it is the opinion of 
the VA psychiatric examiner that it is at 
least as likely as not that the veteran 
has nicotine dependence acquired during 
service or otherwise related thereto, the 
veteran should be scheduled for a VA 
examination by an ear, nose and throat or 
other appropriate specialist in order to 
determine whether the veteran's cancer of 
the throat and larynx is causally related 
to the nicotine dependence of service 
onset.  After reviewing the record and 
based on his/her examination of the 
veteran, the physician should offer an 
opinion as to whether it is at least as 
likely as not that the veteran acquired 
cancer of the throat and larynx due to 
nicotine dependence.  It is imperative 
that the claims folder be provided to the 
examiner for use in the study of the 
veteran's case.  The rationale for all 
opinions expressed should be fully 
explained.

4.  The RO should then review the 
report(s) pertaining to the VA 
examination(s) performed in response to 
the previous numerical directive(s) to 
ascertain whether such examination(s) 
is(are) in compliance with the Board's 
examination instructions.  Any necessary 
corrective action should be undertaken.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  Then, after undertaking any further 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issues on appeal.

7.  If either benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should contain reference to documentation 
that notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is complete.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on each matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


